DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No IDS has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2ooo); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007). If Applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13, 15-16, 17, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (K-space reconstruction of magnetic resonance inverse imaging (K-InI) of human visuomotor systems, hereafter “Lin”), in view of Siemens (“MAGNETOM Trio a Tim System - MR System” Operator Manual – MR system), further in view of Randal McIntosh et al. (US20190251450, hereafter “Randal McIntosh”).
Regarding claims, 1, 16 and 17, discloses a system*, a method*, when executed by the processor* (page 3, para 4, the system comprises 3 T Tim Trio MRI scanner with a 32-channel coil array manufactured by Siemens Medical Solutions, Erlangen, Germany), causes:
for each of a plurality of stimulation** sequences (page 3, para 3, discloses presenting a visual stimulus of high-contrast hemifield (right field) visual checkerboard reversing at 8 Hz, reversing checkerboard stimuli were presented in 500 ms epochs and the onset of each presentation epoch was randomized with a uniform distribution of inter-stimulus intervals varying from3 to 16 s, the average inter-stimulus-interval being 10 s. The participants were required to flex right hand fingers upon perceiving a high-contrast hemifield (right field) visual checkerboard reversing at 8 Hz, the motor task was sequential finger flexion between D1–D3, D1–D5, D1–D2, and D1–D4 (D1: thumb, D2: index finger, D3: middle finger, D4: ring finger, D5: little finger). Twenty-four stimulation epochs [each epoch being a stimulation sequence of for the visual stimulation] were presented during four 240 s runs, resulting in a total of 96 stimulation epochs per participant.), control a functional Magnetic Resonance Imaging (fMRI) apparatus to capture a set of whole-brain image data of the same region of a brain of a subject according to* the stimulation sequence (Abstract & page 4, para 2; the time series measurements collected at each channel of the coil array simultaneously recorded the MR signals including stimulus induced response; page 11, para 3, the data was processed in the time-domain to derive the hemodynamic response functions (HRF) basis coefficients for each channel of the coil array so that the simultaneous measurements of the fMRI time series data then could be analyzed by reconstructing the hemodynamic response functions (HRF) basis coefficients by using the Finite-Impulse-Response (FIR) basis function chosen to corresponded to one instantaneous measurement), wherein each of the plurality of stimulation sequences is configured to induce each of a plurality of brain states in a different sequence than any of the other plurality of stimulation sequences (page 14, paras 1-2 Fig. 9 shows that for a visuomotor task, the hemodynamic activity at the visual cortex actually precedes that in the motor cortex in a group, e.g. the brain states are induced differently for different brain areas. Other GRAPPA reconstructions have been coupled with the time-varying sampling patterns [which correspond to different stimulation sequences] in order to achieve the optimal spatiotemporal resolution), and wherein each set of whole-brain image data comprises a plurality of sub-acquisition segments (page 9, para 3, Fig. 3 which illustrates each set of whole-brain image data comprises a plurality of sub-acquisition segments show as a reconstruction from one time point of the K-InI reconstruction at different axial slices);
for each captured set of whole-brain image data, associate each of the plurality of sub-acquisition segments in the set of whole-brain image data with one of the plurality of brain states (pages 9-10, paras 4, 1 & page 11, para 3, K-InI reconstruction restores the volumetric spatial distribution of dynamic changes of brain activity and the associated statistical inference of a brain state during a visuomotor fMRI experiment, also see FIG. 4 which illustrates strong task-related activity effects can also be easily seen in group average time series in the individual frames of this group average show progressively increasing activity starting at 1.0 s after the stimulus onset and deactivation can also be seen around the occipito-parietal junction in K-InI reconstructions); and,
for each of the plurality of brain states, reconstruct a whole-brain image from a subset of the plurality of sub-acquisition segments (pages 3, 12, paras 4,2 the reconstruction is repeated for different channels so that K-InI provided 3D whole-brain HRF estimates at each individual coil, e.g. coil-by-coil reconstruction corresponding to each segment corresponding one partition of the 64 partitions (segments) acquired by the 32 receiver channels of the receiver coil array yield a 256 ×256 ×256 mm FOV and the 64×64×64 image matrix), in each captured set of whole-brain image data (page 4, para 2 the collection of the InI data set across all channels in an RF coil array and across all time points include the time series measurements at each channel of the coil array recorded the MR signals including stimulus induced response to processes the spatiotemporal InI data in order to ultimately yield 3D whole brain images at a high temporal resolution), that are associated with the brain state (page 13, para 1, the K-InI estimates and applies this consistency property globally along all data points in the kz  (partition encoding) direction for Simulations show that K-InI reconstructions can offer 3D image reconstructions at each time frame with reasonable spatial resolution).
*While the method and system disclosed by Lin are not explicitly referenced as both using and comprising, respectfully, at least one hardware processor, nor are the disclosed functions performed by the disclosure of Lin are not expressly described as being caused by instructions executed by a processor. However, as cited previously, the disclosure of Lin is performed using a Tim Trio 3 T MRI scanner manufactured by Siemens Medical Solutions.  
Accordingly, the operator manual for the Tim Trio MRI system by Siemens provides that the Tim Trio is inclusive of the MR device, includes a work place computer system, comprising a host processor which includes storage (see pages B.2-1, D.2-2, D.2-8), a control unit (see page B.4-1, C.2-1 – C.2-4) software modules executed by the processor including methods for triggering and performing the acquisition of the MRI data (see page C.1-1 – C.1-2, C.2-1 – C.2-4, C.6-2, D.2-1, D.3-1, D.5-2, D.6-1). Therefore, it is understood that the MRI system of Lin includes a hardware processor and a set of instructions being executed by the processor. 
	But reconstruction process disclosed by Lin is not expressly disclosed as being executed by the hardware processor. And with specific reference to claim 17, Lin does not explicitly disclose a non-transitory computer-readable medium on which the instructions are stored thereon, which are to be executed by the processor. 
However, in the same field of endeavor, Randal McIntosh teaches disclose a non-transitory computer-readable medium on which the instructions are stored thereon (claim 2, non-transitory computer readable medium encoded with non-transitory computer readable instructions, [0007], [0045], FIG. 3, the computer/processor includes an entity including a real or virtual central processing unit to receive, compute and output commands/instructions from a software or a functional module so that a library of dynamical models may be implemented as a database and a dynamical model may be implemented as a set of coupled differential equations),
the instructions when executed by the processor, cause the processor to reconstruct a whole-brain image from a subset of the plurality of sub-acquisition segments ([0012], [0134], [0160] shorter time segments of model output are fitted with a long (20 minutes) time series to reconstruct the observed variable trajectories in each segment to create a standardized simulation framework for a full brain model).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the processor disclosed by Lin and Siemens to include a non-transitory computer-readable medium on which the instructions are stored, so that when the instructions are executed by the processor, the processor is caused to reconstruct a whole-brain image from a subset of the plurality of sub-acquisition segments as taught by Randal McIntosh in order to o obtain relevant parameter settings for reproducing the ongoing fluctuation of brain activity by only calculating a source reconstruction once and then able to effectively compare it to model output in the light of parameter variations. Thereby, through the expression of time-series in terms of model behavior, several neurobiological questions can be addressed ([0134], [0135], [0164] of Randal McIntosh).
**the limitation is interpreted according to the description provided by the applicant in [0047] of the PG pub which defines the stimulation sequence being simultaneously performance with the fMRI subsystem acquiring raw fMRI image data of the subject's brain.
Regarding claims 2 and 18, Lin substantially discloses all the limitations of the claimed invention, specifically, Lin discloses wherein each set of whole-brain image data is captured in k-space (page 4, para 3 the accelerated InI acquisition and the reference scans were processed from k-space to the image domain, and wherein each whole-brain image is reconstructed in k-space (page 3, para 5 K-space InI reconstruction algorithm was used to estimate the spatial information along the anterior–posterior axis).
Regarding claims 3 and 19, Lin substantially discloses all the limitations of the claimed invention, specifically, Lin discloses wherein each sub-acquisition segment consists of a line of k-space (page 6, line 5 the InI acquisition achieves massive acceleration by collecting minimal k-space data using a large-N coil array, e. g. the one phase encoding line acquired by each coil in the coil array for each segment).
Regarding claim 4, Lin substantially discloses all the limitations of the claimed invention, specifically, Lin discloses further comprising, for each reconstructed whole-brain image, converting the reconstructed whole-brain image from k-space to image-space using a Fourier transform (page 4, para 3 & pages 6-7, equations 3-7, para 1 the InI acquisition reconstructed in the k-space was processed from k-space to the image domain using a 2D fast Fourier transformations).
Regarding claims 5 and 20, Lin substantially discloses all the limitations of the claimed invention, specifically, Lin discloses wherein the region of the brain is a two-dimensional slice of the brain, such that each set of whole-brain image data and each reconstructed whole-brain image represents an entire two-dimensional cross-section of the brain (page 3, para 5 the full volume was excited, and the spins were spatially encoded by a single-slice EPI trajectory, resulting in a coronal X/Z projection image (2D)).
Regarding claim 6, Lin discloses further comprising:
performing the control, association, and reconstruction for a plurality of two-dimensional slices of the brain (pages 10, 11, paras 4, 3 and FIG. 6, the MRI is controlled to acquire the plurality of 100 ms duration 2D frames of the lateral view of the brain the central sulcus averaged over 10 participants which are reconstructed as K-InI t-values [shown in each 2D reconstruction frame] around illustrated in FIG. 6, the K-InI method includes restoring the volumetric spatial distribution of dynamic changes of brain activity and the associated statistical inference of the brain state induced during the visuomotor fMRI experiment.); and
for each of the plurality of brain states (page 13, para 1, the spatiotemporal InI data is processed in order to ultimately yield 3D whole brain images at a high temporal resolution. The K-InI method estimates and applies this consistency property globally along all data points in the kz (partition encoding) direction), combining the reconstructed whole-brain images (pages 4,7, paras 2,2, the images reconstructed in k-space are combined using the sum-of-squares, where FT{•} denotes the discrete Fourier transform), associated with the brain state (page 7, para 3, the statistical significant activity is estimated spatiotemporally for the desired brain state. To facilitate statistical inference, the noise levels in the reconstructed images are estimated from the baseline data after K-InI reconstruction dynamic statistical parametric maps (dSPMs) have been derived as the time-point by time-point ratio between the K-InI reconstruction values and the baseline noise estimates), into a set of whole-brain images representing the entire brain in three dimensions (pages 3, 7, paras 4, 3,. the total acquisition time for the fMRI scam, consisting of 64 TRs and two repetitions allowing the coverage of a volume comprising 64 partition, with the partition phase encoding was removed so that the full volume [3D] was excited. Once the imaging data has been acquired, eq. (6) can be used to reconstruct InI data in 3D time point by time point).
Regarding claim 7, Lin substantially discloses all the limitations of the claimed invention, specifically, Lin discloses wherein associating each of the plurality of sub-acquisition segments in the set of whole-brain image data with one of the plurality of brain states comprises, for each of the plurality of sub-acquisition segments in the set of whole-brain image data:
after the sub-acquisition segment is captured, storing the sub-acquisition segment in association with a timestamp indicating a time at which the sub-acquisition segment was captured (page 2,para 4 K-InI can offer 3D volumetric reconstruction at each time instant in addition to the estimates of dynamic changes and the associated statistical inferences); and determining a brain state that was active at the time at which the sub-acquisition segment was captured (FIG. 3 illustrates level of activity is shown for different axial slices/segments at one time point), based on the stimulation sequence used to capture the set of whole-brain image data (pages 11, 12 paras 3, 2, and Fig. 3 ,and the K-InI reconstructions restore volumetric* spatial distribution of dynamic changes of brain activity and the associated statistical inference in a visuomotor fMRI experiment in which the stimulus was presented to the subject by repeating the reconstruction for different channels, K-InI provided 3D whole-brain HRF estimates at each individual coil).
*the use of the term “volumetric” is contextually understood in the art to refer 3D geometrical information of a whole brain and has therefore been interpreted to refer to geometrical information of a whole-brain.
Regarding claim 8, Lin substantially discloses all the limitations of the claimed invention, specifically, Lin discloses wherein the plurality of brain states comprise a first brain state and a second brain state (pages 9-10, paras 4, 1 and FIGS. 4-5, progressively increasing activity starting at 1.0 s after the stimulus onset (activated brain state as a first brain state), in particular as seen in the activity of the visual cortex. The signal returns to baseline approximately 6.5 s after stimulus onset (deactivated brain state as a second brain state), in particular as seen around the occipito-parietal junction), and wherein each of the plurality of stimulation sequences comprises at least one stimulation of the first brain state (page 9, para 4 and FIGS. 4-5, progressively increasing activity [first brain state] starting at 1.0 s after the stimulus onset is illustrated in FIG. 5, wherein the stimulus onset is the onset of one of the plurality of stimulation sequences as previously cited).
Regarding claim 9, Lin substantially discloses all the limitations of the claimed invention, specifically, Lin discloses wherein the second brain state is induced by absence of the at least one stimulation of the first brain state (page 9, para 4, and FIG. 5, 6.5 s after the stimulus was applied, the signal returns to baseline in the absence of the stimulus, the baseline illustrating the brain in a deactivated state which is the second brain state).
Regarding claim 10, Lin substantially discloses all the limitations of the claimed invention, specifically, Lin discloses further comprising determining the plurality of stimulation sequences, such that:
each of the plurality of stimulation sequences comprises a plurality of time periods (page 3, para 3, The checkerboard stimuli were presented in reverse during the plurality of twenty-four 500 ms epochs presented during four 240s runs, and the onset of each 500 ms epoch was randomized with a uniform distribution of inter-stimulus intervals varying from 3 to 16 s with the average inter-stimulus-interval being 10 s, so that at total of 96 stimulation epochs* for each participant (24 epochs x 4 runs = 96 total epochs). *Accordingly, the cited disclosure is interpreted to read on the present limitation as for each run of the plurality of four runs, 6 epochs were presented (24 epochs/ 4 runs = 6 epochs per single run) as induvial periods having 3 to 6 interstimulus randomized intervals.);
in each of the plurality of time periods in each of the plurality of stimulation sequences, a different one of the plurality of brain states is induced than in a corresponding one of the plurality of time periods in each of the other plurality of stimulation sequences (pages 3,9-10 paras 3, 1, as the onset of each** 500 ms stimulation epoch was randomized**  with a uniform distribution of inter-stimulus intervals varying**  from 3 to 16 s with the average inter-stimulus-interval being 10 s, so that at total of 96 stimulation epochs** for each participant (24 epochs x 4 runs = 96 total epochs). **Accordingly, the cited disclosure is interpreted to read on the present limitation as each run of the plurality of four runs having different interstimulus intervals which each have stimulus onset times that are randomized, each run corresponds to each stimulus sequence of the plurality of stimulus sequences. Therefore, it is interpreted and understood that at the same time point in different stimulation sequences, the brain states that induced the same time point during each of the stimulation sequences may be different brain states due to the stimulus onset time for one run/stimulus sequence (of the plurality of stimulus sequences) being randomized and due to the inter-stimulus intervals to being varied, so that times when the twenty-four stimulation epochs/time periods each occur may be different during each stimulation sequence of the plurality of stimulation sequences. Thus, the stimulus onset occurs different times for the stimulation sequences with respect to each individual stimulation sequence.); and,
across all of the plurality of stimulation sequences, all of the brain states are induced at least once in each of the plurality of time periods (pages 3, 5, 9 paras 3, 1, 4, and FIGS. 5, 7, Each stimulation sequence is 240 s (=4 minutes) having twenty-four stimulation epochs (time periods) during which in each epoch of the twenty-four stimulation epochs a 500 ms stimulus is presented with inter-stimulus intervals ranging from 3 s to 16 s. The stimulus is onset during a 30 s period that included a 6 s pre-stimulus baseline and a 24 s post-stimulus. The first and second brain states are induced 1 s after the stimulus onset which is less time than the inter-stimulus interval and therefore is understood to be occurring within each epoch/time period).
Regarding claim 11, Lin substantially discloses all the limitations of the claimed invention, specifically, Lin discloses wherein the plurality of stimulation sequences are* equal in number to the plurality of brain states (pages 3, 10, paras 3, 4, the plurality of brain states is two brain states which include a first brain state corresponding to somotomotor cortex activation in the premotor cortex and primary somatomotor cortex in response to the onset of the stimulus. The plurality of two brain states also include deactivation in the secondary somatomotor cortex around the inferior part of the central sulcus corresponding to the second brain state. The stimuli were presented during the plurality of twenty-four 500 ms epochs presented during four 240s runs**, and the onset of each** 500 ms stimulation epoch was randomized with a uniform distribution of inter-stimulus intervals varying from 3 to 16 s with the average inter-stimulus-interval being 10 s, so that at total of 96 stimulation epochs** for each participant (24 epochs x 4 runs = 96 total epochs). **Accordingly, the cited disclosure is interpreted to read on the present limitation as each run of the plurality of four runs having different interstimulus intervals, each run corresponds to each stimulus sequence of the plurality of stimulus sequences for a total of four stimulus sequences which are greater than the number of two brain states.).
*The limitation has been interpreted in the alternative, requiring the plurality of stimulation sequences to be greater in number to the number of brain states; or requiring the plurality of stimulation sequences to be equal in number to the number of brain states.
Regarding claim 12, Lin substantially discloses all the limitations of the claimed invention, specifically, Lin discloses wherein controlling the fMRI apparatus to capture a set of whole-brain image data of the same region of a brain of a subject according to the stimulation sequence comprises (page 14, para 2, the InI data always acquired at the same central partition/ROI in the Kz direction), while the fMRI apparatus is imaging the region of the brain, providing* one stimulus to the subject at* one or more times specified in the stimulation sequence (abstract, the reconstructed image data is acquired during in vivo BOLD-contrast fMRI data during a visuomotor task, where the subject is provided the stimulation sequence).
*the limitation has been interpreted in the alternative, requiring that more than one stimuli is to be provided to the subject at one or more times specified in the stimulation sequence, or requiring that more than one stimuli is to be provided to the subject at one time specified in the stimulation sequence, or requiring that more than one stimuli is to be provided to the subject at more times specified in the stimulation sequence; or requiring that one stimulus is to be provided to the subject at one or more times specified in the stimulation sequence, or requiring that one stimulus is to be provided to the subject at one time specified in the stimulation sequence, or requiring that one stimulus is to be provided to the subject at more times specified in the stimulation sequence.
Regarding claim 13, Lin substantially discloses all the limitations of the claimed invention, specifically, Lin discloses wherein the one* stimuli comprise* a visual stimulus (page 3, para 3 a 500 ms visual stimulus was provided).
*the limitation is interpreted in the alternate, requiring the one stimuli to comprise a visual stimulus, or requiring the one stimuli to comprise an auditory stimulus, or requiring the one stimuli to comprise both a visual stimulus and an auditory stimulus, or requiring the more than one stimuli to comprise a visual stimulus, or requiring the more than one stimuli to comprise an auditory stimulus, or requiring the more than one stimuli to comprise both a visual stimulus and an auditory stimulus.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Siemens and Randal McIntosh, as applied to claim 1 above, in view of De Ridder (US20170021161).
Regarding claim 14, Lin substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the one* stimuli comprise* one of a tactile stimulus.
However, De Ridder teaches in the same field of endeavor, Ridder teaches wherein the one* stimuli comprise* one of a tactile stimulus ([0139] A fMRI was performed, applying tactile stimulation at the deafferented area, inducing hyperalgesia/allodynia).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Lin with the one stimuli additionally comprising one of a tactile stimulus as taught by De Ridder in order to obtain a statistical comparison of brain activity during skin stimulation to identify areas of the brain that exhibit altered neuronal activity ([0010], [0147] of De Ridder).
*the limitation is interpreted in the alternate, requiring the one stimuli to comprise a tactile stimulus, or requiring the one stimuli to comprise an olfactory stimulus, or requiring the one stimuli to comprise both a tactile stimulus and an olfactory stimulus, or requiring the more than one stimuli to comprise a tactile stimulus, or requiring the more than one stimuli to comprise an olfactory stimulus, or requiring the more than one stimuli to comprise both a tactile stimulus and an olfactory stimulus.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Siemens and Randal McIntosh, as applied to claim 1 above, further in view of Chen (US20170128025).
Regarding claim 15, Lin substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein each set of whole-brain image data and each reconstructed whole-brain image has a spatial resolution* of 0.03 mm3 or greater.
However, in the same field of endeavor, Chen teaches wherein each set of whole-brain image data and each reconstructed whole-brain image has a spatial resolution* of 0.03 mm3 or greater ([0067], [0097] a 3D anatomical scan was acquired using a pulse sequence with 1 mm3 isotropic resolution in multiple brain regions as well as across the whole brain).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Lin with each set of whole-brain image data and each reconstructed whole-brain image having a spatial resolution of 0.03 mm3 or greater as taught by in order to provide a e high-resolution anatomical scan on which probability-driven segmentation is performed parcellations of the brain to generate anatomical regions of interest (ROI) maps and transform the ROI maps into the functional space. Thereby, the cerebrovascular reactivity of a brain state in a region interest can be determined by comparing a brain state CVR map to the ROI maps (Abstract, [0047], [0090] of Chen).
*the limitation has been interpreted in the alternative, requiring the spatial resolution of each set of whole-brain image data and each reconstructed whole-brain image to be 0.03 mm3, or requiring the spatial resolution of each set of whole-brain image data and each reconstructed whole-brain image to be greater than 0.03 mm3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793